Citation Nr: 1000720	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2001 for reinstatement of Dependency and Indemnity 
Compensation ("DIC"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A, Talpins, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2007 rating 
determination of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana in which 
the RO denied the benefit sought on appeal.  The appellant is 
the widow of a Veteran who had active duty service from 
October 1957 to September 1965 and who died in March 1983.  
She appealed the April 2007 rating determination to the 
Board.  Thereafter, the RO referred the case to the Board for 
appellate review. 


FINDINGS OF FACT

1.  The appellant was the Veteran's lawful spouse at the time 
of his death in March 1983.  

2.  The appellant's marriage to the Veteran was terminated by 
his death in March 1983; and the appellant was subsequently 
awarded DIC benefits.

3.  The appellant remarried in June 1986; and her DIC 
benefits were terminated at the time of her remarriage.  

4.  The appellant submitted a claim for reinstatement of 
Dependency and Indemnity Compensation in October 2002.  

5.  The RO granted reinstatement of the appellant's DIC 
benefits in a February 2003 rating determination that 
assigned an effective date of November 1, 2001.    

6.  In October 2006, the appellant requested an effective 
date earlier than November 2001 for her restored DIC 
benefits.   

CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
November 1, 2001 for reinstatement of Dependency and 
Indemnity Compensation have not been met. 
38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West. 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.400 (2009); Rudd v. 
Nicholson 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA prior to consideration of the 
issue addressed in this decision.  As set forth in more 
detail below, the facts in this case are not in dispute and 
the appellant's appeal must be dismissed as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error. Pratt v. Nicholson, 
20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive). 

B.  Earlier effective date for reinstated DIC benefits

In this case, the appellant is a surviving spouse of a 
Veteran who passed away in March 1983.  The appellant 
subsequently received DIC benefits, as she was determined to 
be a surviving spouse of the Veteran. See May 1983 rating 
decision; 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b), 3.53.  
The appellant's DIC benefits were terminated upon her 
remarriage in June 1985 pursuant to the general rule that 
entitlement to VA benefits as a surviving spouse terminates 
with the remarriage of the surviving spouse. See 38 U.S.C.A. 
§ 103(d); 38 C.F.R. § 3.55.  
 
Historically, the Board observes that prior to 1970, a 
veteran's widow who remarried lost all VA benefits. See Lyman 
v. Brown, 5 Vet. App. 194 (1993).  In 1970, Congress amended 
section 103 of title 38, United States Code, so that "the 
remarriage of a widow of a veteran shall not bar the 
furnishing of benefits to her as the widow of the veteran if 
the remarriage has been terminated by death or has been 
dissolved by . . . divorce. . . ." Pub. L. No. 91-376, § 4, 
84 Stat. 787, 789 (1970); 
38 U.S.C.A. § 103(d).  At the same time, Congress amended 
section 3010 [now section 5110] of title 38, United States 
Code, by adding subsection (l) which stated, "The effective 
date of an award of benefits to a widow based upon 
termination of a remarriage by death or divorce shall be the 
date of death or the date the judicial decree or divorce 
becomes final, if an application therefor is received within 
one year from such termination." Pub. L. No. 91-376, § 7, 84 
Stat. 787, 790 (1970); 
38 U.S.C.A. § 5110(l).  The amendments took effect on January 
1, 1971. See Pub. L. No. 91-376, § 7, 84 Stat. 787, 790 
(1970).

Thus, prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, if that remarriage was 
terminated by a death, divorce, annulment, or if the 
remarriage was declared void.  However, these provisions were 
amended by the Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388-348 (Nov. 5, 
1990), to create a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
relationship had been terminated and whose claim for 
reinstatement of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying remarriages were terminated prior 
to November 1, 1990. See Section 502 of the Veterans' 
Benefits Programs Improvement Act of 1991, Public Law 102-86.

Thereafter, on June 9, 1998, Section 8207 of HR 2400 (Public 
Law 105-178) was signed.  This bill added a new subsection 
(e) to 38 U.S.C. § 1311, which provided that remarriage shall 
not bar a surviving spouse's eligibility for DIC if the 
remarriage is terminated by death, divorce, or annulment.  In 
effect, this provision reinstated the pre-1990 rules for 
reinstatement of eligibility for DIC benefits.

In this case, the appellant submitted a statement in October 
2002 to the RO indicating that since the death of the 
Veteran, she had remarried twice and divorced twice. See 
October 2002 statement in support of claim.  In that letter, 
the appellant requested that her DIC benefits be restored. 
Id.  In a February 2003 rating determination, the RO 
reinstated the appellant's DIC compensation effective 
November 1, 2001. See letters from the RO to the appellant 
dated in February 2003 and March 2003.  In reinstating her 
DIC benefits, the RO explained to the appellant that 
38 U.S.C. § 5111 provides that payments for VA benefits must 
begin the first day of the month after entitlement to a 
benefit is established. February 2003 letter, p. 2.  Even 
though the appellant's claim for DIC benefits was received in 
October 2002, the RO informed the appellant that VA law 
allowed payment retroactively up to one year prior to the 
date of claim. Id.  As such, the appellant's reinstated DIC 
benefits became effective on November 1, 2001. Id.  The RO 
notified the appellant that she had one year from the date of 
the rating determination to appeal the decision if she did 
not agree with it. Id.  The appellant did not appeal the 
February 2003 rating determination or the effective date 
assigned to her reinstated benefits.  Therefore, the February 
2003 rating determination became final. See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1103.
 
In October 2006, the appellant requested that she be assigned 
an effective date earlier that November 2001 for her DIC 
benefits. See October 2006 letter from the appellant.  In 
doing so, the appellant stated that she filed for 
reinstatement of her DIC benefits when she first became aware 
of her ability to do so in October 2002. See appellant's 
statements dated in 2006, 2007 and 2008; see also lay 
statements dated in 2007.  However, she argued that she was 
eligible for reinstated DIC benefits as of June 1998 when VA 
regulations changed to allow for reinstatement of such 
benefits for widowed spouses who had remarried but the 
remarriage was later terminated.  Since the appellant's 
second marriage ended in divorce in 1995, the appellant 
implicitly argued that the appropriate effective date that 
should be assigned to her claim was June 9, 1998, the day 
Section 8207 of HR 2400 was signed. Id.   

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  A specific claim in the 
form prescribed by VA must be filed in order for benefits to 
be paid to any individual under the laws administered by VA. 
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit. 38 C.F.R. § 3.1(p). 
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA. 38 C.F.R. 
§ 3.1(r).  



The United States Court of Appeals for Veterans Claims 
(Court) has held once a decision assigning an effective date 
has become final, as is the case here, a claimant may not 
properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision. See Rudd 
v. Nicholson, 20 Vet. App. 296, 299 (2006). The Court 
reasoned that to allow such claims would vitiate the rule of 
finality. Id.  The February 2003 rating determination is 
final, as indicated above.  The Board cannot accept a 
freestanding claim for an earlier effective date in an 
attempt to overcome that finality.

A claimant can attempt to overcome the finality of a decision 
which assigns an effective date in one of two ways, by a 
request for revision of those regional office decisions based 
on clear and unmistakable error ("CUE") or by a claim to 
reopen based upon new and material evidence. See Rudd, supra; 
see also Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision 
by the Secretary . . . is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 
38 U.S.C. § 5108 ("If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).

However, in this case, none of the appellant's statements 
contain specific allegations of error in fact or law in the 
2003 rating decision, as required to allege CUE. 38 C.F.R. § 
3.105(a); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  While the Board expresses no opinion on 
the eventual success of such a motion, the proper way to 
assert error in a final decision would be through an 
allegation, brought to the RO, that the 2003 rating decision 
assigning the current effective date for the reinstatement of 
the appellant's DIC benefits contained clear and unmistakable 
error. 

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date earlier than 
November 1, 2001, for the reinstatement of DIC benefits.  
Based on the procedural history of this case, the Board has 
no alternative but to dismiss the appeal without prejudice to 
the appellant filing a CUE claim. See also Sabonis v. Brown, 
6 Vet. App. 426 (1994) (where the law is dispositive, the 
claim must be denied due to an absence of legal entitlement).


ORDER

An effective date earlier than November 1, 2001 for 
reinstatement of Dependency and Indemnity Compensation is 
denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


